53 F.3d 335NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
UNITED STATES of America, Appellee,v.Raul HERNANDEZ, Appellant.
No. 94-2322
United States Court of Appeals,Eighth Circuit.
Submitted:  May 3, 1995Filed:  May 8, 1995

Before BOWMAN, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Raul Hernandez appeals the thirty-six-month sentence imposed by the District Court1 after he pleaded guilty to conspiring to possess with intent to distribute one kilogram of cocaine.  For reversal, Hernandez challenges only the denial of a two-level reduction in offense level for being a minor participant.


2
The Guidelines provide "a range of adjustments for a defendant who plays a part in committing the offense that makes him substantially less culpable than the average participant."  U.S.S.G. Sec. 3B1.2, comment.  (backg'd.)  (Nov. 1994).  A "minor participant" is one "who is less culpable than most other participants, but whose role could not be described as minimal."  Id. Sec. 3B1.2, comment.  (n.3).  We review the denial of a minor-role reduction for clear error, United States v. Rayner, 2 F.3d 286, 288 (8th Cir. 1993), and conclude the District Court did not clearly err in denying Hernandez's request for the reduction.  Although Hernandez asserts he was not going to be reimbursed financially for his efforts, he introduced the participants to each other, arranged the transaction, orchestrated most of the details, made the necessary calls, accompanied his co-defendant to the transaction, and carried part of the purchase money.


3
Accordingly, the judgment is affirmed.



1
 The Honorable James M. Rosenbaum, United States District Judge for the District of Minnesota